The parties will be referred to as they appeared in the court below. Plaintiff brought suit for the recovery of certain tax paid under protest. The issues in the court below were determined in favor of plaintiff, and the defendant prosecutes this appeal to reverse the judgment rendered in the district court adverse to the defendant. The issues presented for review arose out of the financial statement made by Oklahoma county for the fiscal year ending June 30, 1923, relating to the sinking fund account, said statement being as follows:
Assets
Cash on hand June 30, 1923, county sinking fund ............................ $211,460.56 Investments, bonds and warrants .......................................   75,759.36 Taxes 1922, in process of collection .................. $ 22,265.93 Less 10 per cent reserved for delinquencies ..............   15,880.03 ----------- Net taxes available .............. $  6,385.90        6,385.90 ----------- Total assets ......................... $293,605.90
Liabilities Coupons matured and outstanding .................... $  4,995.00 Warrants outstanding, excess investment county warrants .....   75,759.36 Reserves: Accrued liability on bonds .......  182,726.38 Appropriations ...................   27,275.89 Total liability and reserves .....................  290,756.63 Surplus assets over liabilities and reserves .....    2,849.19
Plaintiff claimed that the sum of $75,759.36, belonging to the sinking fund, which was invested in county warrants, should be treated as an asset only, and that when the county undertook to list the same as a liability and the said item was deducted as a liability it thereby caused an arbitrary increase of the ad valorem tax levy for the current year and that the same was an illegal levy and compelled the plaintiff to pay .52 mills and an illegal tax of $154.12. The defendant claims that the investment of said amount in county warrants was unauthorized, and that while it was listed as an asset, it should also be listed as a liability. The trial court found this issue against the defendant and rendered judgment in favor of the plaintiff for the sum of $154.12. Section 9699, Comp. Stat. 1921, reads in part as follows:
"When the excise board shall have ascertained the total assessed valuation of the property taxed ad valorem in the county and in each municipal subdivision thereof and shall have computed the total of the several items of appropriations for current expense and sinking fund purposes for the county and each municipal subdivision thereof with ten per cent. added thereto for delinquent tax, they shall thereupon make the levies therefor, after deducting from the total so computed theamount of any surplus balance or revenue or levy, ascertainedto be on hand from the previous fiscal year or years, together with the amount of the probable income of each from all sources other than ad valorem taxation, provided, that in no event shall the amount of such estimated income exceed the actual collections from such source for the previous fiscal year. * * *"
It is apparent that if the excise board considered a liability of $75,759.36, which did not in fact represent an obligation of or charge against said fund, the surplus was understated to this extent, and if the surplus was understated, the net amount to be raised by ad valorem taxation was in excess of the actual requirement for said fund to the extent of $75,759.36.
"Any tax levied in excess of that required by the estimates of the township or school district officers for a fiscal year is illegal and void." Frisco v. Haworth, 48 Okla. 132,149 P. 1086; Frisco v. Thompson, 35 Okla. 138, 128 P. 685; Frisco v. Amend, 44 Okla. 602, 145 P. 1117; Frisco v. Tate,35 Okla. 563, 130 P. 941; Frisco v. Lindsey, 42 Okla. 198,140 P. 1158; El Reno Wholesale Gro. Co. v. Taylor, 87 Okla. 140,209 P. 749; McGee v. School Dist., 82 Okla. 18, 198 P. 61.
There is no authority of law permitting the county to list the amount invested out of the sinking fund in county warrants as a liability. While the investment in county warrants may not have been authorized, yet it is not shown that such investment has resulted in a loss to the county. The amount represented as an investment in county warrants was derived from the taxpaying public in order to create a sinking fund, and it *Page 88 
should not again be charged against it as a liability, unless, perhaps, thereafter, if the same resulted in a loss to the sinking fund, it might then be deducted from its assets. The officers of government charged with the duty of estimating tax levies should rigidly follow the constitutional and statutory provisions relating thereto, and should refrain from any ingenious device to impose heavier burdens upon the taxpayer, other than that permitted by the plain expression of the Constitution and laws of the state. The judgment is affirmed.
NICHOLSON, C.J., and HARRISON, MASON, PHELPS, HUNT, CLARK, and RILEY, JJ., concur.